DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 7, 13-15, and 17 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claimed “biological accommodation signal(s)” when read in light of the specification lacks enablement. Specifically, while the specification discloses measuring ciliary muscle activity as one form of biological accommodation signal which is a measurement of a biological activity and therefore provides a biological accommodation signal, the specification further describes time of flight as a biological accommodation signal. “Time of Flight” is presumably determining distance between the ophthalmic lens and an object by measuring the round trip time of a light signal provided by the lens to a sensor on the lens. It is not explained nor understood how this is a biological signal and, as such, the claims lack enablement. For purposes of examination, the term “biological” has not been given patentable weight and it is suggested that it be deleted. 
Claim 7 (and its respective dependent claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 7, the claimed “measuring the accommodation signals with the second accommodation sensor when the level of the ambient light signal is below the predetermined level” is vague and indefinite. It is not clear if applicant is claiming “measuring the ambient light with both the first and the second accommodation sensors…” (the assumed meaning for purposes of examination) or, in the alternative, if applicant means “measuring the ambient light with only the second accommodation sensor…” or if some other meaning is intended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-10, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pugh et al publication number 2014/0240658 (herein “Pugh’658”).
	With respect to claim 1, Pugh’658 discloses the limitations therein including the following: an ophthalmic device shaped to be mounted on or in an eye (abstract, paragraph 0019 i.e. a contact lens); an ambient light sensor positioned to measure directly or indirectly ambient light incident upon the eye when the lens is mounted on or in the eye (paragraphs 0045, 0091-0093 the disclosed “ambient light sensor” and disclosed “to detect light incident on the eye to compensate for ambient light conditions”); an accommodation sensor configured to measure accommodation signals indicative of a target optical power of an eye (paragraph 0091 disclosing a “sensor to determine eye muscle contraction” and paragraphs 0091-0093, a “blink sensor” and/or a “pupil convergence sensor” and/or a “lid position sensor” and/or “emitter-detector pair sensors” and/or “pupil dilation sensors” all disclosed as determining if the variable power is being maintained at the required level and also disclosed as avoiding the variable power being changed based on erroneous information i.e. “measuring the accommodation signals indicative of a target optical power of the eye”); a controller operatively coupled to the ambient light sensor, the accommodation sensor, the controller including logic that when executed causes the ophthalmic device to perform specific operations (paragraph 0045 i.e. the disclosed control circuits, microprocessors and communication devices); measuring a brightness of the ambient light incident upon the eye with the ambient light sensor (paragraphs 0045, 0091-0093); measuring the accommodation signals with the accommodation sensor (paragraphs 0091-0093); manipulating the measured accommodation signals based upon the brightness of the ambient light (paragraphs 0069, 0092 disclosing that if the ambient light as detected decreases, the controller may increase the gain of a photo-sensor and/or paragraph 0092 disclosing that based on the degree of ambient light, the system may turn sensors on and/or off and/or paragraph 0092 disclosing that based on the degree of ambient light, the controller may increase or decrease sampling rates); generating an accommodation control signal based upon the measuring of the accommodation signals as manipulated (paragraphs 0045, 0091-0093 i.e. disclosing adjusting the accommodation power of the lens based upon what is detected by the accommodation sensors disclosed above after being manipulated to compensate for changes in ambient light). 
	With respect to claim 2, Pugh’658 further discloses the controller coupled to an accommodation actuator (paragraphs 0018-0021); driving the accommodation actuator based at least in part on the accommodation control signal to change an optical power of the ophthalmic device (paragraphs 0017-0023, 0091-0093). 
	With respect to claims 3 and 4, Pugh’658 discloses generating an ambient light signal based on the brightness of the ambient light upon the eye (paragraphs 0045, 0091-0093); generating the accommodation control signal more accurately or precisely based on the accommodation signal when the ambient light is below a predetermined level than when the level of the ambient light signal or at or above the predetermined level (paragraphs 0045, 0091-0093 such as disclosing that when the detected ambient light is at a low level i.e. below a specified threshold, the gain on a photosensor is increased i.e. providing a more accurate determination similar to applicant’s invention). 
	With respect to claim 5, Pugh’658 further discloses the manipulating of the accommodation signals as including manipulating a sampling rate (paragraph 0092). 
	With respect to claim 6, Pugh’658 further discloses the power consumption rate higher when the level of ambient light is below the predetermined threshold (paragraphs 0045, 0091-0093 such as disclosing that when the detected ambient light is at a low level i.e. below a specified threshold, the gain on a photosensor is increased which will inherently use more power consumption).
	With respect to claim 9, Pugh’658 further discloses an electromyography sensor to measure electrical activity of ciliary muscles of the eye (paragraphs 0028, 0074, 0092); the ophthalmic lens further comprising an amplifier configured to amplify a level of the accommodation control signal (paragraphs 0069, 0072, 0091-0093); increasing a gain of the amplifier when the light level is below a predetermined threshold (paragraph 0092). 
	With respect to claim 10, Pugh’658 discloses a sensor shaped and positioned to measure a diameter of the pupil when the device is mounted on the eye (paragraphs 0028, 0091). 
	With respect to claim 12, Pugh’658 discloses the ambient light sensor as being mounted on the lens to face away from the body and measure the light directly incident on the sensor (paragraph 0087).
	With respect to claim 13, Pugh’658 discloses the limitations therein (see rejections of claims 1 and 2 above). 
	With respect to claim 14, Pugh’658 discloses the limitations therein (see rejection of claim 2 above).
	With respect to claims 15-16, Pugh discloses the limitations therein (see rejections of claims 3 and 4 above). 
	With respect to claim 17, Pugh’658 discloses the limitations therein (see rejection of claim 5 above).
	With respect to claim 18, Pugh’658 discloses the limitations therein (see rejection of claim 6 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh’658. 
With respect to claims 7 and 19, Pugh’658 discloses that numerous accommodation sensors can be utilized (paragraphs 0091-0093, a “blink sensor” and/or a “pupil convergence sensor” and/or a “lid position sensor” and/or “emitter-detector pair sensors” and/or “pupil dilation sensors”) any one of which can be considered as the claimed “second accommodation sensor generating a second accommodation control signal) and further discloses that based on the amount of detected ambient light, accommodation sensors can be turned on or off (paragraph 0092) but does not specifically disclose if additional sensors are being turned on in low light conditions i.e. measuring with the second accommodation sensor when the level of light is below a predetermined level. However, Pugh’658 discloses increasing the gain of a sensor in low light to provide a more accurate determination (paragraph 0092). Turning on additional sensors in low light will likewise provide a more accurate determination. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the disclosed turning on additional sensors as being provided in low light conditions since Pugh’658 discloses providing more accurate determinations in low light and therefore it would have been obvious to one of ordinary skill in the art, at the time of the effective filing turn on additional sensors in low light for the purpose of providing more accurate determinations. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pugh’658 in view of Pugh publication number 2017/0354326 (herein “Pugh’326”). 
With respect to claim 11, Pugh’658 discloses the contact lens comprising an ambient light sensor as being mounted on the lens to face away from the body and measure the light directly incident on the sensor (paragraph 0087). Pugh,658 therefore does not disclose the ambient light sensor as facing toward the pupil of the eye and generating the ambient light signal based on light reflected or scattered off of the iris of the eye. Pugh’326 teaches that in a contact lens having an ambient light sensor, the sensor can be mounted on the lens to face away from the body to measure light directly incident on the sensor (paragraphs 0020, 0178) or instead of or in addition to, the ambient light sensor can be arranged to face toward the pupil of the eye and generate the ambient light signal based on light reflected or scattered off of the iris of the eye for the purpose of providing an alternative or additional means of accurately determining the ambient light level being incident on the eye (paragraph 0178). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the ambient light sensor as facing toward the pupil of the eye and generating the ambient light signal based on light reflected or scattered off of the iris of the eye since Pugh’326 teaches of this feature for the purpose of providing an alternative or additional means of accurately determining the ambient light level being incident on the eye. 
Prior Art Citations
	Pugh publication number 2017/0354326, Wiser publication number 2015/0362756, Pugh publication number 2014/0240665, Pugh publication number 2014/0022505, and Gupta publication number 2016/0324628 were previously cited are being cited herein again to show ophthalmic devices and methods that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. With respect to the claimed “manipulating the measuring of the accommodation signals based upon the brightness of the ambient light”, some of these references do not disclose adjusting the gain of a photo-sensor and/or turning sensors on or off and/or changing sampling rates but would still read on the independent claims. Specifically, some of these references merely disclose using an ambient light sensor in combination with other biological accommodation sensors such as a pupil diameter sensor and based upon the amount of ambient light, the focal length of the devices are adjusted accordingly. The devices use feedback to continue to monitor the biological accommodation sensors such as the pupil diameter sensor and the ambient light. Therefore, since measuring pupil diameter, measuring ambient light, adjusting the focal power based on the measuring of the ambient light, and continuing to measure/monitor the focal power, ambient light detected and pupil diameter, the measuring of the pupil diameter is being manipulated based on the ambient light detected i.e. the claimed “manipulating the measuring of the pupil diameter signals based on the brightness of the ambient light”.  
	Pletcher et al publication number 2015/0182116 is being cited herein to show an ophthalmic device and method that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. Specifically, Pletcher discloses multiple sensors, one detecting ambient light. The reference discloses that based on levels of ambient light, an external reader is activated. The reference further discloses that the activated external reader can provide instructions for collecting sensed data. Therefore, by turning on the external reader based on the level of ambient light and then having the external reader affect the measuring of the signals, the reference is disclosing the claimed “manipulating of the measuring of the signals based on the brightness of the ambient light”. 
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 first paragraph rejection set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic device specifically including, as the distinguishing features in combination with the other limitations, the ambient light sensor as claimed, the accommodation sensor as claimed, the controller with logic to perform the operations as claimed including the claimed manipulating the measuring of the accommodation signals based upon the brightness of the ambient light; generating an accommodation control signal based upon the measuring of the accommodation signals as manipulated, an optical power of the device is adjusted by an accommodation actuator and is closer to the target optical power when the level of the ambient light signal is below the predetermined level than when the level of the ambient light signal is above the predetermined level, a second accommodation sensor as claimed, wherein the controller causes the ophthalmic device to measure the accommodation levels with both the first and the second accommodation sensors when the level of ambient light is below the predetermined level; and further wherein the second accommodation sensor has a power-consumption rate that is greater than the power-consumption rate of the first accommodation sensor. Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or teach of the claimed method of operating an ophthalmic device specifically including, as the distinguishing features in combination with the other limitations, measuring a brightness of ambient light as claimed, measuring accommodation signals as claimed, manipulating the measuring of the accommodation signals based upon the brightness of the ambient light; adjusting an optical power of the ophthalmic device based upon the measured accommodation signals as manipulated, an optical power of the device is adjusted to be closer to the target optical power when the level of the ambient light signal is below the predetermined level than when the level of the ambient light signal is above the predetermined level, activating a second accommodation sensor when the brightness of ambient light is below the predetermined level; and further wherein the second accommodation sensor has a power-consumption rate that is greater than the power-consumption rate of the first accommodation sensor. 
Response to Arguments
With respect to the 112 second paragraph rejections of claims 1, 3-4, 10, 12-13, 15 that were set forth in the prior office action, applicant’s amendments and arguments have overcome these rejections.  
With respect to the 112 first paragraph rejection of claims 1, 3, 5, 7, 13-15, and 17 and the claimed “biological accommodation signals”, applicant’s arguments have been fully considered but they are not persuasive. Specifically, applicant argues that a time of flight interrogation signal is based on a direction of gaze and therefore can be considered as a “biological accommodation signal”. The examiner respectfully disagrees. To be considered as a biological measurement would require the actual measurement of a biological element of the body. As stated in the rejection above, the disclosed measuring of a ciliary muscle activity is measuring a biological element of a human body and therefore is clearly a “biological accommodation signal”. However, time of flight is measuring the distance between light emitted from a sensor, bouncing off of an object and returning to the sensor. The fact that the direction of the sensing is based on a direction of gaze does not enable this signal to be a “biological accommodation signal”. No measurement of any biological element of the body is taking place. If applicant is not requiring the measurement of a biological element of the eye to be considered as a “biological measurement” but merely requiring that the measurement is somehow indirectly related to the eye, such as “direction of gaze”, then inherently any accommodation measurement by the ophthalmic device would be considered as a “biological measurement”. Specifically, any measurement of accommodation signals are inherently at least indirectly related to the eye of the wearer of the ophthalmic device or at least indirectly related to the wearer of the ophthalmic device and therefore any accommodation signal of the ophthalmic device would inherently be considered as a biological accommodation signal. As such, it would not be understood as to what would be considered and not considered as a biological accommodation signal with respect to an ophthalmic device worn on an eye. It is the examiner’s contention that time of flight is not measuring a biological element of a body and therefore cannot be considered as a “biological measurement” and as such, the claims, as read in light of the specification i.e. “time of flight” as a “biological measurement” lacks enablement.   
With respect to claim 7, applicant argues that since the claim uses the language of “further includes logic to cause measurement by the second accommodation signal”, that the claim is not vague and indefinite. The examiner respectfully disagrees. The claim is claiming that the device further includes logic to cause measuring by a second accommodation signal. However, based on the claim language it is not clear if applicant is claiming “measuring the ambient light with both the first and the second accommodation sensors…” (the assumed meaning for purposes of examination) or, in the alternative, if applicant means “measuring the ambient light with only the second accommodation sensor…” or if some other meaning is intended. As set forth in the rejection above, the intended meaning is not clear, and, as such, the claim is still vague and indefinite. 
Applicant's arguments filed August 4, 2022 with respect to the art rejections by Pugh’658 have been fully considered but they are not persuasive. 
Applicant first argues that Pugh’658 does not disclose the claimed “manipulating the measuring of the biological accommodation signals based on the brightness of the ambient light”. The examiner respectfully disagrees. Claim 1 is first claiming “an accommodation sensor configured to measure biological accommodation signals indicative of a target optical power of the eye”. Pugh’658 discloses measuring “eye muscle contraction” and/or measuring “eye blinking” and/or measuring “pupil convergence” and/or measuring “lid position” and/or measuring “pupil dilation” (paragraphs 0091-0093) all of which are clearly “measuring biological accommodation signals”. Pugh further discloses that any or all of the aforementioned are being used to determine if a variable optical power is being maintained at a required level and/or if the variable optical power is being changed based on erroneous information (paragraphs 0091-0093) i.e. the claimed “measured biological accommodation signals indicative of the target optical power of the eye”. Pugh further discloses that based on the brightness of the ambient light detected, the controller of Pugh may increase the gain of any of the photosensors and/or turn sensors on/off, and/or increase/decrease sampling rates (paragraphs 0091-0093). Such manipulation of the sensors based on the amount of ambient light, which sensors are measuring biological accommodation signals, will therefore manipulate the measuring of the signals by these sensors. As such, Pugh’658 discloses the claimed “manipulating the measuring of the biological accommodation signals based upon the brightness of the ambient light”. 
With respect to the rejections by Pugh’658, applicant further argues that the device of Pugh’658 discloses the system controller turning sensors on/off and/or changing sampling rates and/or other changes based on increasing optical performance but not based on the ambient light. The examiner respectfully disagrees. This full portion of Pugh’658 states “input from various sensors may be utilized to alter the configuration of the system controller to improve decision making performance, for example, if ambient light decreases, the controller may increase the gain of a photosensor. The system controller may turn sensors on/off, increase/decrease sampling rates and make other changes to optimize performance” (paragraph 0092). Pugh’658 is clearly stating that the gain is being increased/decreased based on the level of ambient light. Pugh’658 is further stating that performance of the device is being adjusted based on ambient light and in the next sentence that the turning of the sensors on/off, changing sampling rates etc are being done to adjust performance i.e. implying the turning of the sensors on/off, the increasing/decreasing of sampling rates etc are being adjusted based on the ambient light conditions.  Additionally, Pugh’658 discloses  
that the system can detect the amount of ambient light and then can use an amplifier to change the level of gain based on differing lighting level conditions (paragraph 0069). Pugh/658 further discloses that changes in ambient light can be taken into consideration in the sampling of the light (paragraph 0072) i.e. sampling rates. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 15, 2022